Case 3:21-cv-08050-MAS-ZNQ Document 3 Filed 04/12/21 Page 1 of 20 PageID: 23




Law Offices of Albert J. Rescinio, L.L.C.
1500 Allaire Avenue - Suite 101
Ocean Township, New Jersey 07712
Telephone: (732) 531-2005
Telefax:    (732) 531-8009
By: Albert J. Rescinio, Esq. (ID#034331989)
Attorney for Plaintiff Neal DeBenedetto

                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
                         TRENTON VICINAGE


Neal DeBenedetto,                              Civil Action No. 3:21-CV-08050

Plaintiff,

v.

(1) Lacey Township Board of Education;                     Civil Action:
(2) Ocean County Vocational Technical
School;
(3) Gregory Brandis;
(4) Mark Angelo; and
(5) “JOHN DOES 1-10” (fictitious names),
Defendants.




             FIRST AMENDED COMPLAINT AND JURY DEMAND



      Plaintiff Neal DeBenedetto, residing at 1480 Clearview Street in the town of

Forked River in the County of Ocean and State of New Jersey, by way of

Complaint and Jury Demand, says as follows:
                                        1
Case 3:21-cv-08050-MAS-ZNQ Document 3 Filed 04/12/21 Page 2 of 20 PageID: 24




                        JURISDICTION AND VENUE:

     A.    Jurisdiction:

1.   Jurisdiction to entertain Plaintiff’s Federal claims is conferred on the United

     States District Court pursuant to 28 U.S.C. §1331. Jurisdiction to entertain

     Plaintiff’s New Jersey State Law Claims is conferred pursuant to 28 U.S.C.

     §1367.    Authority to grant the Plaintiff’s claims for declaratory and

     injunctive relief is authorized by 28 U.S.C. §2201 and 28 U.S.C. §2202

     (“Federal Declaratory Judgments Act”), Rule 57 (Declaratory Relief) and

     Rule 65 (Injunctions) of the Federal Rules of Civil Procedure, by L.Cv.R.

     65.1 of the Rules of the United States District Court for the District of New

     Jersey, N.J.S.A. 2A:16-50 to -62 (“New Jersey Declaratory Judgment Act”)

     and by general legal and equitable powers of this Court.

     B.    Venue:

2.   Venue is proper in the District of New Jersey, Trenton Vicinage, pursuant to

     28 U.S.C. §1391.



                                THE PARTIES:

3.   Plaintiff Neal DeBenedetto (hereinafter “plaintiff”) is an adult male, a

     resident of Ocean County New Jersey, and is former student at Lacey

     Township High School and Ocean County Vocational Technical School.


                                        2
Case 3:21-cv-08050-MAS-ZNQ Document 3 Filed 04/12/21 Page 3 of 20 PageID: 25




4.   Defendant Lacey Township Board of Education (hereinafter “defendant

     Lacey School Board”) is a municipal entity of the State of New Jersey. This

     defendant qualifies as a “person” within the meaning of the Federal Civil

     Rights Act, 42 U.S.C. §1983 and the New Jersey Civil Rights Act, N.J.S.A.

     10:6-1 et seq. At all times relevant herein this defendant was operating in

     accordance with and pursuant to a clearly established policy, practice and

     custom under color of New Jersey State Law. This defendant’s principal

     place of business is located at 200 Western Boulevard in the town of Lanoka

     Harbor, County of Ocean and State of New Jersey.

5.   Defendant Ocean County Vocational Technical School (hereinafter “Ocean

     VTS”) is a municipal entity of the State of New Jersey. This defendant

     qualifies as a “person” within the meaning of the Federal Civil Rights Act,

     42 U.S.C. §1983 and the New Jersey Civil Rights Act, N.J.S.A. 10:6-1 et

     seq. At all times relevant herein this defendant was operating in accordance

     with and pursuant to a clearly established policy, practice and custom under

     color of New Jersey State Law. This defendant’s principal place of business

     is located at 137 Bay Lea Road in the town of Toms River, County of Ocean

     and State of New Jersey.

6.   Defendant Gregory Brandis (hereinafter “defendant Brandis”) is and was at

     all times relevant herein the Principal of the Lacey Township High School.


                                       3
Case 3:21-cv-08050-MAS-ZNQ Document 3 Filed 04/12/21 Page 4 of 20 PageID: 26




     This defendant is a “person” within the meaning of the Federal Civil Rights

     Act, 42 U.S.C. §1983 and the New Jersey Civil Rights Act, N.J.S.A. 10:6-1

     et seq. At all times relevant herein this defendant was acting under color of

     New Jersey State Law. At all times relevant herein this defendant acted with

     callous disregard and / or with deliberate indifferent to plaintiff’s protected

     Federal and New Jersey State constitutional rights. This defendant’s address

     / principal place of business is located at 73 Haines Street in the town of

     Lanoka Harbor, County of Ocean and State of New Jersey.

7.   Defendant Mark Angelo (hereinafter “defendant Angelo”) is and was at all

     times relevant herein the Assistant Principal of the Lacey Township High

     School. This defendant is a “person” within the meaning of the Federal

     Civil Rights Act, 42 U.S.C. §1983 and the New Jersey Civil Rights Act,

     N.J.S.A. 10:6-1 et seq. At all times relevant herein this defendant was acting

     under color of New Jersey State Law. At all times relevant herein this

     defendant acted with callous disregard and / or with deliberate indifferent to

     plaintiff’s protected Federal and New Jersey State constitutional rights. This

     defendant’s address / principal place of business is located at 73 Haines

     Street in the town of Lanoka Harbor, County of Ocean and State of New

     Jersey.




                                        4
Case 3:21-cv-08050-MAS-ZNQ Document 3 Filed 04/12/21 Page 5 of 20 PageID: 27




8.    Defendants “JOHN DOES 1-10” (fictitious names) is / are any yet to be

      identified responsible and liable parties whose names and identities could

      not reasonably have been identified prior to plaintiff’s filing herein. This /

      these defendant(s) is / are “person(s) ” within the meaning of the Federal

      Civil Rights Act, 42 U.S.C. §1983 and the New Jersey Civil Rights Act,

      N.J.S.A. 10:6-1 et seq. At all times relevant herein this / these defendant(s)

      was / were acting under color of New Jersey State Law. At all times

      relevant herein this / these defendant(s) all acted with callous disregard and

      / or with deliberate indifferent to plaintiff’s protected Federal and New

      Jersey State constitutional rights.



                                   THE FACTS:

9.    On or around February 2018 plaintiff was age 16 years and 10 months and

      was a normal and typical third year high school student at Lacey Township

      High School and Ocean VTS who was interested in music.

10.   On February 9, 2018, plaintiff from his home went online and ordered and a

      “bullet belt” off of EBay® with the express consent of his parents. A “bullet

      belt” is a belt with fake bullets decorating as if they were actually part of a

      belt that would fit into a machine gun. “Bullet belts” are often worn by

      heavy metal musicians as part of a musical act. As noted, plaintiff did this


                                            5
Case 3:21-cv-08050-MAS-ZNQ Document 3 Filed 04/12/21 Page 6 of 20 PageID: 28




      with the permission of his parents whose only condition of allowing plaintiff

      to purchase the “bullet belt” was that he could never wear or bring this belt

      anywhere near his or any school or school function.

11.   The next day, and again while at home, on February 10, 2018 after looking

      at the US Mail tracking information for his purchased “bullet belt” the

      information showed that the merchandise was already in New Jersey and

      was ahead of schedule for delivery to him. Plaintiff in turn posted a social

      media “TWEET®” that read: “I ordered 5.56 45mm bullets yesterday and

      they’re already in NJ”? Like bless the post office there some hard af

      workers” (with “af” meaning slang “AS FUCK”).

12.   And it is undisputed that while plaintiff indeed purchased and owned a

      “bullet belt”, it was ordered by plaintiff while at home (ie. “off campus”)

      and plaintiff never brought or wore this “bullet belt” anywhere near his

      school, any other school, or an school event.

13.   Totally unrelated to plaintiff, on February 14, 2018 the now infamous tragic

      and sad “Parkland School Shooting” event occurred when insane deranged

      lone gunman Nikolas Cruz entered the Marjory Stoneman Douglas High

      School with a semi-automatic rifle and killed 17 people and injured 17 other

      people.




                                         6
Case 3:21-cv-08050-MAS-ZNQ Document 3 Filed 04/12/21 Page 7 of 20 PageID: 29




14.   It is undisputed that plaintiff had nothing to do with the so called “Parkland

      School Shooting” and never endorsed or spoke positively of such abhorrent

      conduct and actions ever at any time and in any context.

15.   On February 15, 2018 while at home plaintiff became aware of a social

      media “SNAPCHAT®” post from a South Carolina student that had been

      part of a news article that was a picture of that South Carolina student

      holding a gun (real or fake unknown) with the accompanying text from the

      South Carolina student that read “Round 2 of Florida tomorrow”.

16.   Plaintiff believed that this South Carolina student was being sarcastic, but

      nevertheless believed that saying such a thing was irresponsible and would

      only be said by a stupid or mentally deficient person. There is a well known

      southern insult phrase “… bless his heart …” which is the response given in

      the south to someone who says something stupid by a person you think is

      stupid. Rather than say “what you say is stupid and so are you” as your

      response, you instead say “… bless his heart …”. This is a common and

      commonly understood phrase: When someone says this to you, they are not

      really saying bless you, they are calling you a stupid idiot.

17.   Plaintiff therefore added the text phrase “Fucking bless this mans (sic)” to

      the post (meaning plaintiff thought that the South CarolHiina student who




                                          7
Case 3:21-cv-08050-MAS-ZNQ Document 3 Filed 04/12/21 Page 8 of 20 PageID: 30




      said this was a stupid idiot for saying such a thing) and re-posted it on social

      media on “SNAPCHAT®”.

18.   Almost    immediately     (and   while   at    home)   plaintiff   deleted   his

      “SNAPCHAT®” social media re-post believing it was not something he

      should even be sounding on with criticism.

19.   Somehow the defendants were made aware of the February 10, 2018 social

      “TWEET®” plaintiff had sent from home and the (almost immediately

      deleted) February 15, 2018 “SNAPCHAT®” social media re-post.

20.   Both the February 10, 2018 social “TWEET®” plaintiff had sent from home

      - which occurred prior to the tragic Parkland Shooting Incident” - and the

      (almost immediately deleted) February 15, 2018 “SNAPCHAT®” social

      media re-post plaintiff had sent from his home - which occurred after to the

      tragic Parkland Shooting Incident – read and understood in context do not

      advocate or endorse gun violence (quite the contrary) and have nothing to do

      with school events, or other students.        All of this conduct occurred at

      plaintiff’s home and had literally nothing to do with his school or any other

      school.

21.   The law has long been “clearly established” that the electronic social media

      speech at issue in this case and the conduct of the plaintiff in this case

      constitutes “off campus speech” within the meaning of Layshock ex rel.


                                          8
Case 3:21-cv-08050-MAS-ZNQ Document 3 Filed 04/12/21 Page 9 of 20 PageID: 31




      Layshock v. Hermitage School District, 650 F.3d 205 (3d Cir. 2011) (en

      banc) and JS Ex Rel. Snyder v. Blue Mountain School District, 650 F.3d

      915 (3rd Cir. 2011) (en banc) and therefore was and is expressly subject to

      the protections of the First Amendment made applicable to the states and

      state actors by the virtue of the Fourteenth Amendment, and therefore the

      law is also clearly established that such “off campus speech” protected by

      the First Amendment is beyond the reach and the authority of the local

      schools to regulate and / or censor and / or punish.

22.   Notwithstanding such clearly established law, the named defendants, at all

      times acting under color of New Jersey State laws, commenced

      investigations of plaintiff, ultimately resulting in plaintiff being accused of

      and suspended by defendants Brandis, Angelo, “JOHN DOES 1-10” and

      Lacey School Board and for “inappropriate use of technology” and by

      defendants Brandis, Angelo, “JOHN DOES 1-10” and Ocean VTS for

      disorderly conduct.      Ultimately plaintiff was subjected to extensive

      psychiatric evaluation and multiple suspensions (including long term

      suspension) in the spring all because of these two off campus tweets that did

      not advocate violence and did not involve or relate in any way to the school

      or school functions.




                                         9
Case 3:21-cv-08050-MAS-ZNQ Document 3 Filed 04/12/21 Page 10 of 20 PageID: 32




23.   Moreover, on March 2, 2018 attorney for defendant Lacey Township School

      Board Christopher M. Supsie, Esq. conceded in writing in a letter to

      plaintiff’s parents that the actions of the collective defendants in accusing

      and charging and attempting to discipline and actually disciplining plaintiff -

      for was and is “off campus speech” that is expressly subject to the

      protections of the First Amendment of the United States Constitution and

      Article I , ¶6 of the New Jersey State Constitution (1947) that is therefore

      beyond the reach and the authority of the local school officials and schools

      to regulate and / or censor and / or punish – was being conducted pursuant to

      “… a violation of the Lacey Township Board of Education policies …” and

      confirming that the “… long-term suspension issued to [plaintiff was issued]

      pursuant to the Lacey Township policies.” Such direct admission operates to

      impose per se 42 U.S.C. §1983 municipal liability on defendants Lacey

      School Board and Ocean VTS for violating plaintiffs rights pursuant to a

      “policy”. See Monell v. Department of Social Service, 436 U.S. 658 (1978).

24.   The law has long been “clearly established” that the electronic social media

      speech at issue in this case and the conduct of the plaintiff in this case

      constitutes “off campus speech” within the meaning of Layshock ex rel.

      Layshock v. Hermitage Sch. District, 650 F.3d 205 (3d Cir. 2011) (en banc)

      and JS Ex Rel. Snyder v. Blue Mountain School District, 650 F.3d


                                        10
Case 3:21-cv-08050-MAS-ZNQ Document 3 Filed 04/12/21 Page 11 of 20 PageID: 33




      915 (3rd Cir. 2011) (en banc) and therefore was and is expressly subject to

      the protections of the First Amendment made applicable to the states and

      state actors by the virtue of the Fourteenth Amendment, and therefore the

      law is also clearly established that such “off campus speech” protected by

      the First Amendment is beyond the reach and the authority of the local

      schools to regulate and / or censor and / or punish.



                                LEGAL CLAIMS:

                              FIRST COUNT:
            Federal Civil Rights Violation Claim - 42 U.S.C. §1983

25.   Plaintiff hereby repeats and re-alleges all factual allegations as contained in

      the previous paragraphs as if set forth fully at length herein.

26.   The First Amendment to the United States Constitution provides as follows:

                   Congress shall make no law respecting an
                   establishment of religion, or prohibiting the free
                   exercise thereof; or abridging the freedom of
                   speech, or of the press; or the right of the people
                   peaceably to assemble, and to petition the
                   Government for a redress of grievances.

      [United States Constitution, First Amendment].

27.   The First Amendment speech and expression protections guaranteed to all

      citizens against actions of the Federal Government has been extended to

      equally apply to actions of State Governments that seek to infringe upon


                                         11
Case 3:21-cv-08050-MAS-ZNQ Document 3 Filed 04/12/21 Page 12 of 20 PageID: 34




       speech and expression by virtue and application of the Fourteenth

       Amendment.

28.    The law has long been “clearly established” that the electronic social media

       speech at issue in this case and the conduct of the plaintiff in this case

       constitutes “off campus speech” within the meaning of Layshock ex rel.

       Layshock v. Hermitage School District, 650 F.3d 205 (3d Cir. 2011) (en

       banc) and JS Ex Rel. Snyder v. Blue Mountain School District, 650 F.3d

       915 (3rd Cir. 2011) (en banc) and therefore was and is expressly subject to

       the protections of the First Amendment made applicable to the states and

       state actors by the virtue of the Fourteenth Amendment, and therefore the

       law is also clearly established that such “off campus speech” protected by

       the First Amendment is beyond the reach and the authority of the local

       schools to regulate and / or censor and / or punish.

 29.   The defendants’ attempts to regulate and attempts to censor and overt

       punishment of plaintiff’s for his First Amendment protected off-campus

       speech clearly violated the plaintiffs Federally protected rights under the

       First Amendment under color of state law in violation of 42 U.S.C. §1983

       proximately resulting in damage to plaintiff.

30.    42 U.S.C. §1983 was enacted by Congress to provide citizens with a remedy

       for state action that deprives or is aimed at depriving a person of their rights


                                          12
Case 3:21-cv-08050-MAS-ZNQ Document 3 Filed 04/12/21 Page 13 of 20 PageID: 35




      as secured and guaranteed by the United States Constitution and federal

      laws.

31.   42 U.S.C. §1983 provides as follow:

                  Every person who, under color of any statute,
                  ordinance, regulation, custom, or usage, of any
                  State or territory or the District of Columbia,
                  subjects, or causes to be subjected, any citizen of
                  the United States or other person in the jurisdiction
                  thereof to be deprived of any rights, privileges, or
                  immunities secured by the Constitution and laws
                  shall be liable to the party injured in an action at
                  law, suit in equity, or other proper proceeding for
                  redress. For the purpose of this section any act of
                  Congress applicable exclusively to the District of
                  Columbia shall 15 be considered a statute of the
                  District of Columbia.

      [42. U.S.C. §1983].

32.   42 U.S.C. §1983 provides a remedy for state action aimed at depriving

      persons of their rights as protected and guaranteed by the Constitution and

      laws. 42 U.S.C. §1983, in addition to other remedies, authorizes declaratory

      relief, injunctive relief, nominal damages, compensatory damages, punitive

      damages and attorneys' fees.

33.   For a party to prevail in an action under 42 U.S.C. §1983, it must be shown

      that [1] there has been / is / will be a violation of that party's rights as

      guaranteed and secured by the Federal Constitution or laws, and [2] that




                                       13
Case 3:21-cv-08050-MAS-ZNQ Document 3 Filed 04/12/21 Page 14 of 20 PageID: 36




       such violation was caused either directly or by a pattern, practice, usage or

       custom, by a “person” acting under the color of state law.

34.    In the present case the defendants knowingly and with reckless and callous

       and deliberate indifference violated plaintiff’s clearly established First

       Amendment rights as aforesaid under color of state law proximately

       resulting in damage to Plaintiff.

 35.   More specifically, the defendants’ attempts to regulate and attempts to

       censor and overt active punishment of plaintiff’s for his First Amendment

       protected off-campus speech clearly violated the plaintiffs clearly

       established federally protected rights under the First Amendment under color

       of state law in violation of 42 U.S.C. §1983 proximately resulting in damage

       to plaintiff.



                             SECOND COUNT:
        New Jersey Civil Rights Violation Claim - N.J.S.A. 10:6-1 et seq.

36.    Plaintiff hereby repeats and re-alleges all factual allegations as contained in

       the previous paragraphs as if set forth fully at length herein.

37.    The “New Jersey Civil Rights Act” (the “NJCRA”), codified at N.J.S.A.

       10:6-1 et seq., provides for both actions by the Attorney General in the name

       of the State and also allows a private party to bring an action for injunctive



                                           14
Case 3:21-cv-08050-MAS-ZNQ Document 3 Filed 04/12/21 Page 15 of 20 PageID: 37




      relief and damages for federal and state Civil Rights violations. See N.J.S.A.

      10:6-2(a) & (c).

38.   N.J.S.A. 10:6-2(c) provides as follows:

                   c. Any person who has been deprived of any
                   substantive due process or equal protection rights,
                   privileges or immunities secured by the
                   Constitution or laws of the United States, or any
                   substantive rights, privileges or immunities
                   secured by the Constitution or laws of this State, or
                   whose exercise or enjoyment of those substantive
                   rights, privileges or immunities has been interfered
                   with or attempted to be interfered with, by threats,
                   intimidation or coercion by a person acting under
                   color of law, may bring a civil action for damages
                   and for injunctive or other appropriate relief. The
                   penalty provided in subsection e. of this section
                   shall be applicable to a violation of this subsection.

      [N.J.S.A. 10:6-2(c)].

39.   A prevailing party may also recover their attorneys’ fees. See N.J.S.A. 10:6-

      2(f).

40.   Article I, ¶7 of the New Jersey State Constitution (1947), as amended,

      provides as follows:

                   6. Every person may freely speak, write and
                   publish his sentiments on all subjects, being
                   responsible for the abuse of that right. No law shall
                   be passed to restrain or abridge the liberty of
                   speech or of the press. In all prosecutions or
                   indictments for libel, the truth may be given in
                   evidence to the jury; and if it shall appear to the
                   jury that the matter charged as libelous is true, and
                   was published with good motives and for
                                         15
Case 3:21-cv-08050-MAS-ZNQ Document 3 Filed 04/12/21 Page 16 of 20 PageID: 38




                    justifiable ends, the party shall be acquitted; and
                    the jury shall have the right to determine the law
                    and the fact.

      [Article I, ¶6 of the New Jersey State Constitution (1947), as amended].

41.   In the present case the named defendants knowingly and with deliberate

      indifference violated plaintiff’s Federal Rights under the United States

      Constitution’s First and Fourteenth Amendments as aforesaid under color of

      New Jersey state law, and also an equally violated plaintiff’s rights as

      guaranteed and secured by Article I, ¶7 of the New Jersey State Constitution

      (1947), as amended, under color of New Jersey state law, both proximately

      resulting in damage to plaintiff.

                            STATUTE OF LIMITATIONS:

42.   The United States District Court for the District of New Jersey has

      repeatedly interpreted NJCRA analogously to §1983. Hottenstein v. City of

      Sea Isle City, 977 F.Supp.2d 353, 365 (D.N.J. 2013), amended, No. CV

      11-740 (JEI/JS), 2013 WL 12152481 (D.N.J. Oct. 16, 2013) (quoting Pettit

      v. New Jersey, 2011 WL 1325614, at *3 (D.N.J. Mar. 30, 2011)). “The

      NJCRA and §1983, when pled together, are analyzed under the same

      standard...[.]” Id.




                                          16
Case 3:21-cv-08050-MAS-ZNQ Document 3 Filed 04/12/21 Page 17 of 20 PageID: 39




43.   The statute of limitations for claims under the NJCRA is two years. Lapolla

      v. County of Union, 449 N.J.Super. 288, 298 (App. Div. 2017) (citing

      N.J.S.A. 2A:14-2(a)).

44.   New Jersey State law provides the statute of limitations for a claim under 42

      U.S.C. §1983 and determines when the claim accrues. Dique v. New Jersey

      State Police, 603 F.3d 181, 185 (3d Cir. 2010). A §1983 claim is a personal

      injury claim, and therefore is governed by New Jersey’s two-year statute of

      limitations for personal injury torts. Id.

45.   State law, unless inconsistent with federal law, also governs whether the

      statute of limitations should be tolled. Id. Personal injury actions under

      N.J.S.A. 2A:14-2 are governed by the New Jersey infancy tolling statute,

      N.J.S.A. 2A:14-21. Rolax v. Whitman, 175 F.Supp.2d 720, 726 (D.N.J. 2001)

      aff’d 53 F.App’x 635 (3d Cir. 2002).

46.   N.J.S.A. 2A:14-21 provides, in relevant part:

                   If a person entitled to commence an action or
                   proceeding specified in N.J.S.A. 2A:14-1 to 2A:14-
                   8 or N.J.S.A. 2A:14-16 to 2A:14-20 … is under the
                   age of 18 years … the person may commence the
                   action … within the time as limited by those
                   statutes, after reaching majority…[.]” (Emphasis
                   added).

      [N.J.S.A. 2A:14-21].




                                          17
Case 3:21-cv-08050-MAS-ZNQ Document 3 Filed 04/12/21 Page 18 of 20 PageID: 40




 47.   In New Jersey the “age of majority” is 18 years of age, and the plaintiff

       reached the age of majority on April 11, 2019 and he filed this action on

       March 30, 2021, within two years after he reached the age of majority, and

       therefore both the §1983 legal claims and NJCRA legal claims as asserted

       herein are and were brought within the applicable statute of limitations and

       are therefore timely filed.

                             REQUEST FOR REILEF:

WHEREFORE,           plaintiff   hereby   demands     judgment     against     defendants

individually, jointly or severally as follows:

A.)    An Order pursuant to 42 U.S.C. §1983 and 28 U.S.C. §2201 and 28 U.S.C.

       §2202 (“Federal Declaratory Judgment Act”), and also N.J.S.A. 10:6-2(c)

       and N.J.S.A. 2A:16-50 to -62 (“New Jersey Declaratory Judgment Act”)

       specifically DECLARING that defendants have violated plaintiff’s protected

       federal and state constitutional rights;

B.)    An Order PERMANENTLY ENJOINING the collective defendants from

       continuing to violate plaintiff’s protected federal and state rights;

C.)    An Order awarding plaintiff “Nominal Damages”;

D.)    An Order awarding plaintiff “Compensatory Damages”;

E.)    An Order awarding plaintiff “Punitive Damages”;




                                           18
Case 3:21-cv-08050-MAS-ZNQ Document 3 Filed 04/12/21 Page 19 of 20 PageID: 41




F.)   Judgment pursuant to 42 U.S.C. 1988 and N.J.S.A. 10:6-2(f) awarding

      plaintiff interest, costs of suit, and reasonable attorneys fees; and

G.)   Judgment awarding plaintiff such further relief as the Court deems fair, just

      and equitable.


                                               s/ Albert Rescinio
                                               ______________________________
                                               ALBERT J. RESCINIO, ESQ.
                                               Attorney for Plaintiff
                                               Neal DeBenedetto

.




                                          19
Case 3:21-cv-08050-MAS-ZNQ Document 3 Filed 04/12/21 Page 20 of 20 PageID: 42




                                JURY DEMAND:

      Plaintiff hereby demands a jury trial on all contested issues of material fact.


                                              s/ Albert Rescinio
                                              ______________________________
                                              ALBERT J. RESCINIO, ESQ.
                                              Attorney for Plaintiff
                                              Neal DeBenedetto

.




      CERTIFICATION OF OTHER PROCEEDINGS AND PARTIES:

      Pursuant to L.Civ.R. 11.2 and 28 U.S.C. 1746(1) I hereby certify that the

matter in controversy is not the subject to any other action pending in any court or

of a pending arbitration proceeding and no other action or arbitration proceeding is

contemplated, and that I know of no other parties that should be joined in this

action.

I declare, certify, verify and state under penalty of perjury under the laws of the
United States of America that the foregoing is true and correct.

Executed on April 12, 2021

                                              s/ Albert Rescinio
                                              ______________________________
                                              ALBERT J. RESCINIO, ESQ.
                                              Attorney for Plaintiff
                                              Neal DeBenedetto



                                         20
